Title: To Benjamin Franklin from J. Moody, 5 August 1774
From: Moody, J.
To: Franklin, Benjamin


Dear Sir,
oxford street No. 52. Fry—Augt. 5th 1774
At a time when the strongest professions of Friendship are but cautiously to be depended upon, a meer declaration of my Regard for Docr. Franklin, doth not well Enough satisfy me. I have therefore taken the Liberty to beg, that he will be pleased to accept of a small Essay of my own Manufactory; perhaps it may help to lead to something like a confirmation of my Esteem for him, whose Character and abilities command respect and Admiration from every body but a Villain. I have the honor to be most sincerely Your Humble Servant
J Moody
 
Addressed: To / Doctr Franklin
